ON PETITION FOR CERTIFICATION
To the Appellate Division, Superior Court:
A petition for certification of the judgment in A-004053-14 having been submitted to this Court, and the Court having considered the same;
It is ORDERED that the petition for certification is granted, and the matter is summarily remanded to the trial court for that court to make findings of fact and conclusions of law on all of the claims made by defendant on the petition for post-conviction relief, including those made in his pro se submission. Jurisdiction is not retained.